Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 03-21-2022 has been entered and considered.
Claims 1, 3-7, 15 and 18-28 are pending in this application.
Claims 2, 8-14 and 16-17 have been canceled.
Claims 23-28 are newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 23-28 are rejected under 35 U.S.C. 101 because of the following reasons:
 Claims 23-28 are rejected under 35 U.S.C. § 101.  Claims are directed to non-statutory subject matter. Applicant's "computer-readable storage medium" encompasses both statutory and non-statutory media including but not limited to carrier waves. The Examiner has reviewed Applicant's Specification and finds no exclusion of carrier waves from "computer-readable storage medium" (see at least [0092] and/or [0094] of the publication).  Applicant is required to amend his claim(s) to make it clear that his computer-readable storage medium includes only non-transitory media. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 7, 18, 22, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 18 and 24 further limit their corresponding independent claims 1, 15 and 23, respectively, and recite “the completion message comprises uplink grant and performing anyone of the claimed steps” which is vague and indefinite because they teach the use of both the timing advance and the uplink grant in the completion message.  However, the instant application does not recite one embodiment that includes both elements (TA and UL grant) but recites 2 separate embodiments: 1st when the random access completion message comprises a time advance (see [0062] of the instant application of the publication) and 2nd when the random access completion message comprises uplink grant (see [0063] of the instant application of the publication).  Thus, it is not known the metes and the bounds of the claimed invention.  
Claims 7, 22 and 28 recite the limitation: “switching a second BWP to a first BWP when a physical random-access channel (PRACH) is transmitted by the UE and the first BWP has been switched to the second BWP, and the first BWP is a BWP prior to the transmission of the PRACH” which is vague and indefinite because “second BWP” is not defined in the claims like “the first BWP”.  Furthermore, the claims recite “when a physical random-access channel (PRACH) is transmitted”.  However, it is not known the relationship between the already received random-access completion message (see claim1) and the transmitted PRACH message.  Moreover, it is not clear what is meant by: “switching a second BWP to a first BWP and the first BWP has been switched to the second BWP”.  Thus, it is not known the metes and the bounds of the claimed invention.  
Allowable Subject Matter
4.	Claims 1, 4-6, 15 and 19-21 are allowed.
5.	Claims 3, 7, 18 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	Claims 23-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	The allowability of the claims was given based on the indicated allowability subject matter in the previous action by at least performing the BWP switching process in accordance with the BWP switching command and the random access completion message and wherein the completion message comprises a timing advance and the preforming comprises anyone of the steps mentioned in the previous indicated allowable subject matter in claim 2 now incorporated in the independent claims, in a combination with other recited claimed limitations.
Response to Arguments
8.	Applicant's arguments filed have been fully considered but they are not persuasive.   
	In regard of 112b rejection, claims 7, 22 and 28 are still rejected because the claim language is not clear and confusing (the switching between first and second BWPs back and forth).  In the Remarks, the applicant is arguing the support of the claims in the specification instead of clearing up the language and amending the claims to overcome the rejection.  Furthermore, since the BWP switching is not performed, it seems that the BWP is kept the same (unswitched), so it is not clear why there is switching back and forth between the first and second BWP(s).  It is suggested to amend the claims to clarify at least the difference between the switching of the BWPs (first and second).  Therefore, the rejection is maintained.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467